UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1620


In re: PAUL BERNARD COLEMAN,

             Petitioner.


                 On Petition for Writ of Mandamus. (5:18-hc-02078-FL)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul Bernard Coleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul Bernard Coleman petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an

order from this court directing the district court to act. We find the present record does

not reveal undue delay in the district court. Accordingly, we grant leave to proceed in

forma pauperis and deny the mandamus petition.         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2